NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

CARMEN SINGH a/k/a SINGH CARMEN, )
                                          )
               Appellant,                 )
                                          )
v.                                        )           Case No. 2D16-1462
                                          )
U.S. BANK, N.A., as trustee for the       )
certificate holders of Citigroup Mortgage )
Loan Trust, Inc. asset-backed pass-       )
through certificates, series 2007-AMC1;   )
and WHITNEY NATIONAL BANK,                )
successor by merger of Signature Bank,    )
                                          )
               Appellees.                 )
                                          )

Opinion filed July 14, 2017.

Appeal from the Circuit Court for Pinellas
County, W. Douglas Baird, Senior Judge.

Kristina E. Feher of The Law Office of
Robert Eckard & Associates, P.A., Palm
Harbor, for Appellant.

Sonia Henriques McDowell of Quintairos,
Prieto, Wood & Boyer, P.A., Orlando, for
Appellee.

No appearance for Appellee Whitney
National Bank.


LaROSE, Chief Judge.

             Carmen Singh appeals a March 8, 2016, final judgment of foreclosure.

We have jurisdiction, see Fla. R. App. P. 9.030(b)(1)(A), and reverse.
                                       Background

              The procedural history of this case is more complex than the legal issue

we must decide. In July 2010, U.S. Bank, N.A., sued to foreclose after Ms. Singh failed

to make payments on a promissory note secured by a home mortgage. On September

1, 2010, Ms. Singh moved to dismiss the bank's verified complaint. At the end of that

month, Ms. Singh's counsel moved to withdraw. About one year later, Ms. Singh filed

for bankruptcy. The foreclosure case was automatically stayed. In April 2012, the

bankruptcy court dismissed Ms. Singh's bankruptcy petition. But two years later, Ms.

Singh filed another bankruptcy petition, again staying the foreclosure case. In July

2014, the bankruptcy court dismissed her second petition.

              In early March 2015, Ms. Singh's counsel filed a motion for substitution of

counsel. Within a month, on April 9, 2015, the bank responded to the still-pending

motion to dismiss. The trial court denied the motion by order dated that same day. It

directed Ms. Singh to answer the complaint within thirty days. The trial court also

granted her first lawyer's motion to withdraw. The trial court ordered that Ms. Singh

retain new counsel within thirty days, if she so desired. The order reflects that it was

sent to Ms. Singh.

              On May 20, 2015, after receiving no answer from Ms. Singh, the bank

moved for a default judgment. The next day, the trial court scheduled a nonjury trial for

June 26, 2015. On June 23, 2015, Ms. Singh filed her answer and affirmative defenses.

On June 24, 2015, she moved to continue the nonjury trial. Ms. Singh filed an affidavit

stating that she had never received a copy of the April 9, 2015, order denying her

motion to dismiss, or the order granting the motion to substitute counsel. As a result,

she claims that she was unable to answer the complaint within the time specified in the
                                           -2-
April 9 order. After a hearing, the trial court, on June 25, 2015, granted the bank's

motion. Ms. Singh contends that a default was improper because she answered the

complaint the day before the hearing. Notably, the trial court never entered an actual

default judgment in favor of the bank.

              The trial court also denied Ms. Singh's motion to continue the trial. At the

June 26, 2015, trial, the court file with the original note and mortgage did not get

delivered to the judge's chambers. Ms. Singh successfully moved to dismiss the case.

The bank successfully moved for reconsideration and the trial court rescheduled the

trial. After a March 6, 2016, nonjury trial, the trial court entered judgment for the bank.

Because of the earlier order of default, the trial court refused to allow Ms. Singh to

defend against the action aside from contesting the amount of damages.

                                    Standard of Review

              "In appellate proceedings the decision of a trial court has the presumption

of correctness and the burden is on the appellant to demonstrate error." Applegate v.

Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1979). To the extent that the

foreclosure judgment is based on the order of default, we review that order for an abuse

of discretion. Kirkland's Stores, Inc. v. Felicetty, 931 So. 2d 1013, 1015 (Fla. 4th DCA

2006).

                                          Analysis

              The bank argues that Ms. Singh's appeal is untimely because she is

attempting to appeal the order of default entered on June 25, 2015. We do not have a

transcript from the default motion hearing. Ms. Singh, of course, bears the burden to

provide an adequate record to demonstrate error. See Mills v. Heenan, 382 So. 2d
1317, 1318 (Fla. 5th DCA 1980). We must question whether an order of default would

                                            -3-
be separately appealable; the trial court only granted the bank's motion for default. See

Westwood One, Inc. v. Flight Express, Inc., 940 So. 2d 1241, 1243 (Fla. 5th DCA 2006)

(holding that an order which grants a motion for default "does not fall within the

parameters of" Florida Rule of Appellate Procedure 9.130). Further, the trial court's

order granting default did not enter final judgment in the case. See Ross v.

Prospectsplus!, Inc., 182 So. 3d 802, 803-04 (Fla. 2d DCA 2016) (dismissing the appeal

because it was an appeal from a nonfinal nonappealable order and final judgment had

not been entered on the case). Because the trial court's order of default is a nonfinal,

nonappealable order, Ms. Singh could not appeal it.

              Beyond dispute, however, we have jurisdiction to review the final judgment

of foreclosure and "any ruling or matter occurring before filing of the notice [of appeal]."

Fla. R. App. P. 9.110(a)(1), (h). The trial court did not enter final judgment until about

early March 2016. Therefore, we disagree with the bank and conclude that Ms. Singh's

appeal is timely.

              Under Florida Rule of Civil Procedure 1.500(c), a party may file a pleading

any time before default is entered. In Wadsworth v. J.P. Morgan Chase Bank, N.A., 123
So. 3d 688, 690 (Fla. 4th DCA 2013), the court determined that the trial court erred in

entering default where the defendant filed an answer four days before entry of a default

judgment. Ms. Singh filed her answer on June 23, 2015; the trial court granted the

bank's motion for default on June 25, 2015. Consequently, the trial court erroneously

granted the bank's motion. See Thompson v. Hancock Bank, 158 So. 3d 613, 615 (Fla.

5th DCA 2013) ("[T]he application of rule 1.500 precludes the entry of default when a

defendant's answer is served prior to entry of default even where it is not filed within the

time granted by the trial court upon the denial of a motion to dismiss."); Pinnacle Corp.
                                            -4-
of Cent. Fla., Inc. v. R.L. Jernigan Sandblasting & Painting, Inc., 718 So. 2d 1265, 1266

(Fla. 2d DCA 1998) ("Since the answer and affirmative defenses in this case were filed

before an order of default was entered, the trial court erred in failing to vacate the

default judgment it improperly entered against [defendant].").

              As emphasized earlier, we question whether the trial court's order granting

the motion for default may even be considered a default judgment. There was no entry

of a default or a default judgment. Nevertheless, Ms. Singh was unable to raise any

defenses at trial because the trial court believed there was a default entered against

her.

                                        Conclusion

              We reverse the final judgement of foreclosure and remand for further

proceedings consistent with this opinion, including the presentation of any available

defenses to the bank's foreclosure case.

              Reversed and remanded with instructions.



KELLY and SLEET, JJ., Concur.




                                            -5-